720 N.W.2d 289 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jerry Michael PORTER, Defendant-Appellant.
Docket No. 130905. COA No. 267405.
Supreme Court of Michigan.
August 29, 2006.
On order of the Court, the application for leave to appeal the March 20, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Because defendant's application for leave to appeal was timely filed in the Court of Appeals pursuant to MCR 7.205(F)(3), and the Court of Appeals does not explain why it treated defendant's application as an appeal from an order denying relief from judgment, it appears that the Court of Appeals erroneously relied on MCR 6.508(D) to deny defendant's application.